Shientag, J.
(dissenting). Defendant, a young married man with an infant child, who so far as the record discloses had never been in trouble before, was convicted in the Court of Special Sessions, one of the Justices dissenting, of the crime of indecent exposure. He was sentenced to three months’ imprisonment but execution of the sentence was suspended.
Complainant, a young woman twenty-five years of age, made no complaint about the occurrence for a period of fully two weeks after she says it took place, although she testified that she saw this defendant during that period practically every working day. She did not take close notice of him at the time of the occurrence. Her testimony further was that at no time after the occurrence complained of did the defendant speak to her or annoy her in any way. Complaint was made to the police by complainant’s mother who, according to a brief statement in the testimony, had been subjected to a similar experience by a man other than the defendant in this case and having no relationship to him. Plaintiff’s mother did not take the stand.
All of the foregoing circumstances taken in connection with complainant’s at times evasive and at one point flippant testimony, the nature of her testimony as to identification and of the circumstances under which that identification was • made by her, lead me to the conclusion that the guilt of this defendant was not established beyond reasonable doubt; that although he received a suspended sentence he should not be obliged to go through life with the stigma of a conviction for indecent exposure not proven against him as the law requires.
The judgment of conviction should be reversed and the information dismissed.
Dore, J. P., Cohn and Callahan, JJ., concur in decision; Shientag, J., dissents and votes to reverse and dismiss the information, in opinion, in which Van Voorhis, J., concurs.
Judgment affirmed. No opinion.